Exhibit 10.4

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

PERFORMANCE BASED RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS PERFORMANCE BASED RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”),
is made by and between Willis Group Holdings Public Limited Company and any
successor thereto (the “Company”) and the individual (the “Associate”) who has
signed or electronically accepted this Agreement (including the Schedules
attached hereto) in the manner specified in the Associate’s online account with
the Company’s designated broker/stock plan administrator.

WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined), the
terms of which are hereby incorporated by reference and made a part of this
Agreement; and

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
to the advantage and best interest of the Company and its shareholders to grant
an award of Performance Based Restricted Share Units (as hereinafter defined)
provided for herein to the Associate as an incentive for increased efforts
during the Associate’s employment with the Company, its Subsidiaries (as defined
in the Plan) or its Designated Associate Companies (as defined in the Plan), and
has advised the Company thereof and instructed the undersigned officer to
prepare said Agreement;

NOW, THEREFORE, the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Defined terms used in this Agreement shall have the meaning specified in the
Plan or below unless the context clearly indicates to the contrary.

Section 1.1—Adjusted Earnings Per Share

“Adjusted Earnings Per Share” shall mean the adjusted earnings per share as
stated by the Company in its annual financial results as issued by the Company
with respect to the Performance Period.

Section 1.2—Adjusted Operating Margin

“Adjusted Operating Margin” shall mean the adjusted operating margin as stated
by the Company in its annual financial results as issued by the Company with
respect to the Performance Period.

Section 1.3—Cause

“Cause” shall mean (i) the Associate’s continued and/or chronic failure to
adequately and/or competently perform his material duties with respect to the
Company or its Subsidiaries or Designated Associate Companies after having been
provided reasonable notice of such failure

 

1



--------------------------------------------------------------------------------

and a period of at least ten days after the Associate’s receipt of such notice
to cure and/or correct such performance failure, (ii) willful misconduct by the
Associate in connection with the Associate’s employment which is injurious to
the Company or its Subsidiaries or Designated Associate Companies (willful
misconduct shall be understood to include, but not be limited to, any breach of
the duty of loyalty owed by the Associate to the Company or its Subsidiaries or
Designated Associate Companies), (iii) conviction of any criminal act (other
than minor road traffic violations not involving imprisonment), (iv) any breach
of the Associate’s restrictive covenants and other obligations as provided in
Schedule B to this Agreement (if applicable), in the Associate’s employment
agreement (if any), or any other non-compete agreement and/or confidentiality
agreement entered into between the Associate and the Company or any of its
Subsidiaries or Designated Associate Companies (other than an insubstantial,
inadvertent and non-recurring breach), or (v) any material violation of any
written Company policy after reasonable notice and an opportunity to cure such
violation within ten (10) days after the Associate’s receipt of such notice.

Section 1.4—Certification Date

“Certification Date” shall mean the date that the Committee certifies in
accordance with the requirements of Code Section 162(m), the amount payable
under the SMIP to Covered Employees based on “Earnings” for the Performance
Period (as defined in the SMIP), the attainment level of the Performance
Objectives and the number of Shares subject to PRSUs that will become Earned
Performance Shares based on the amount payable under the SMIP and attainment
level of the additional Performance Objectives.

Section 1.5—Earned Date

“Earned Date” shall mean the date that the annual financial results of the
Company are issued by the Company.

Section 1.6—Earned Performance Shares

“Earned Performance Shares” shall mean Shares subject to the PRSUs in respect of
which the applicable Performance Objectives, as set out in Section 3.1 and
Schedule C to the Agreement, have been achieved and shall become eligible for
vesting and payment as set out in Section 3.2.

Section 1.7—Grant Date

“Grant Date” shall mean the date set forth in a Schedule to the Agreement or
communicated to the Associate through his or her online account with the
Company’s designated broker/stock plan administrator.

Section 1.8—Performance Period

“Performance Period” shall mean January 1, 2012—December 31, 2012.

 

2



--------------------------------------------------------------------------------

Section 1.9—Performance Objectives

“Performance Objectives” shall mean the performance objectives (or performance
goal for Covered Employees under the SMIP) based on Adjusted Earnings Per Share
or Adjusted Operating Margin that are set forth in Section 3.1(a) and Schedule C
to this Agreement.

Section 1.10—Plan

“Plan” shall mean the Willis Group Holdings Public Limited Company 2012 Equity
Incentive Plan, as amended from time to time.

Section 1.11—Pronouns

The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates.

Section 1.12—Performance-Based Restricted Share Units

“Performance Based Restricted Share Units” or “PRSUs” shall mean a conditional
right to receive Shares, pursuant to the terms of the Plan and this Agreement
upon vesting and settlement, subject to the attainment of certain Performance
Objectives and the Associate’s continued employment through each vesting date
set forth in a Schedule to the Agreement or provided to the Associate through
the Associate’s online account with the Company’s designated broker/stock plan
administrator, unless otherwise set forth in this Agreement.

Section 1.13—Shares

“Shares” shall mean Ordinary Shares of the Company, Nominal Value of $0.000115
each, which may be authorized but unissued.

Section 1.14—SMIP

“SMIP” means the Willis Group Holdings Senior Management Incentive Plan, as
amended and restated on December 30, 2009 by Willis Group Holdings Limited and
as amended and restated and assumed by Willis Group Holdings Public Limited
Company on December 31, 2009.

ARTICLE II

GRANT OF PERFORMANCE-BASED RESTRICTED SHARE UNITS

Section 2.1—Grant of the Performance-Based Restricted Share Units

Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement including any country-specific provisions
set forth in Schedule A to this Agreement and the additional terms and
conditions set forth in the SMIP for Covered Employees, the Company hereby
grants to the Associate the targeted number of PRSUs specified in a Schedule to
the Agreement or as stated in the Associate’s online account with the Company’s
designated broker/stock plan administrator. In circumstances where the Associate
is required to enter into the Agreement of Restrictive Covenants and Other
Obligations set forth in Schedule B, the Associate agrees that the grant of
PRSUs pursuant to this Agreement is sufficient consideration for the Associate
entering into such agreement.

 

3



--------------------------------------------------------------------------------

Section 2.2—PRSU Payment

The Shares to be issued upon vesting and settlement of the PRSUs must be fully
paid up prior to issuance of Shares by payment of the Nominal Value per Share.
The Committee shall ensure that payment of the Nominal Value for any Shares
underlying the PRSUs is received by it on behalf of the Associate at the time
the PRSUs vest from a non-Irish Subsidiary or other source and shall establish
any procedures or protocols necessary to ensure that payment is timely received.

Section 2.3—Employment or Service Rights

Subject to the terms of the Agreement of Restrictive Covenants and Other
Obligations, where applicable, the rights and obligations of the Associate under
the terms of his office or employment with the Company, or any Subsidiary or
Designated Associate Company shall not be affected by his participation in this
Plan or any right which he may have to participate in it. The PRSUs and the
Associate’s participation in the Plan will not be interpreted to form an
employment agreement or service contract with the Company or any Subsidiary or a
Designated Associate Company. The Associate hereby waives any and all rights to
compensation or damages in consequence of his Termination of Service for any
reason whatsoever insofar as those rights arise or may arise from his ceasing to
have rights under or be entitled to earn or vest in his PRSUs as a result of
such Termination of Service. If, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Associate shall be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims.

Section 2.4—Adjustments in PRSUs Pursuant to Change of Control or Similar Event,
etc.

Subject to Sections 12 and 13 of the Plan, in the event that the outstanding
Shares subject to the PRSUs are, from time to time, changed into or exchanged
for a different number or kind of Shares or other securities, by reason of a
share split, spin-off, share or extraordinary cash dividend, share combination
or reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, substitute or adjust
proportionally (i) the number and kind of Shares subject to the PRSUs; (ii) the
terms and conditions of the PRSUs (including without limitation, any applicable
Performance Objectives with respect thereto); and/or (iii) the purchase price
with respect to the PRSUs. An adjustment may have the effect of reducing the
price at which Shares may be acquired to less than their Nominal Value (the
“Shortfall”), but only if and to the extent that the Committee shall be
authorized to capitalize from the reserves of the Company a sum equal to the
Shortfall and to apply that sum in paying up that amount on the Shares. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Associate, the Company and all other interested persons. The PRSUs
shall not immediately vest unless the Committee so determines at the time of the
Change of Control, in its absolute discretion, on such terms and conditions that
the Committee deems appropriate.

 

4



--------------------------------------------------------------------------------

Section 2.5—Employee Costs

The Associate acknowledges that, regardless of any action taken by the Company
or, if different, Associate’s employer (the “Employer”) the ultimate liability
for all Tax-Related Items related to the Associate’s participation in the Plan
and legally applicable to the Associate or deemed by the Company or the
Employer, in their discretion, to be an appropriate charge to the Associate even
if legally applicable to the Company or the Employer, is and remains the
Associate’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Associate further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the PRSUs,
including, but not limited to, the grant, vesting or settlement of the PRSUs,
the subsequent sale of Shares acquired pursuant to such settlement and the
receipt of any dividends and/or any dividend equivalents; and (2) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the PRSUs to reduce or eliminate the Associate’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Associate is subject
to Tax-Related Items in more than one jurisdiction between the Grant Date and
the date of any relevant taxable or tax withholding event, as applicable, the
Associate acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, Associate
agrees to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items.

In this regard, the Associate authorizes the Company and/or the Employer, or
their respective agents, at their discretion, to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following:

 

  (i) withholding from the Associate’s wages or other cash compensation paid to
the Associate by the Company and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares issued upon vesting of
the PRSUs either through a voluntary sale or through a mandatory sale arranged
by the Company (on the Associate’s behalf pursuant to this authorization without
further consent); or

 

  (iii) withholding in Shares to be issued upon settlement of the PRSU unless
the Committee, it its sole discretion, indicates that this method of withholding
is not available prior to the applicable taxable or tax withholding event.

Provided, however, that if the Associate is an officer of the Company under
Section 16 of the Exchange Act (“Section 16 Officer”), such Section 16 Officer
is entitled to elect the method of withholding from alternatives (i) through
(iii) above, provided, that the Committee does not indicate that alternative
(iii) is unavailable.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Associate will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share

 

5



--------------------------------------------------------------------------------

equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Associate is deemed to have been issued the
full number of Shares subject to the vested PRSUs, notwithstanding that a number
of Shares are held back solely for the purpose of paying the Tax-Related Items.

Finally, the Associate agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Associate’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Associate fails to comply with the Associate’s obligations in connection
with the Tax-Related Items.

Section 2.6—Clawback Policy

The Company may cancel all or part of the PRSUs or require payment by the
Associate to the Company of all or part of any amount or Shares acquired by the
Associate upon vesting and settlement of the PRSUs pursuant to the Company’s
Clawback Policy as stated in Section 10 of the Plan.

ARTICLE III

PERIOD OF PERFORMANCE-BASED AND TIME-BASED VESTING REQUIREMENTS

Section 3.1—Earning Performance Shares

(a) Subject to Sections 3.1(c) and (d), the Shares subject to the PRSUs shall
become Earned Performance Shares as of the Earned Date or as of the
Certification Date in the case of Associates whom are Covered Employees and
shall become eligible to vest and become payable in accordance with the
provisions of Section 3.2 if and to the extent that the Performance Objectives
set out in Targets 1 (50% of Target Number of Shares) and 2 (50% of Target
Number of Shares) of Schedule C to this Agreement are attained and subject to
the Associate being in the employment of the Company, its Subsidiaries or a
Designated Associate Company at each respective vesting date as set forth in
Section 3.2 below.

(b) The Associate understands and agrees that the terms under which the PRSUs
shall become Earned Performance Shares (as described in Section 3.1 above and in
Schedule C) is confidential and the Associate agrees not to disclose, reproduce
or distribute such confidential information concerning the Company, except as
required in the course of the Associate’s employment with the Company, its
Subsidiaries or a Designated Associate Company, without the prior written
consent of the Company. The Associate’s failure to abide by this condition may
result in the immediate cancellation of the PRSUs.

(c) If prior to the end of the Performance Period, (i) the Associate’s
experiences a Termination of Service for reasons other than Cause, or (ii) there
is a Change of Control, the Committee, may, in its sole discretion deem the
Performance Objectives to be attained at the level (not to exceed the maximum
level) determined by the Committee as to all or part of the unearned Shares
underlying the PRSUs and deem them to be Earned Performance Shares, provided,
however, that if the Associate is a Covered Employee, no PRSU shall become an
Earned Performance Share to the extent that any such discretion would prevent
the PRSU from qualifying as Qualified Performance-Based Compensation.

 

6



--------------------------------------------------------------------------------

(d) The Performance Objectives may be adjusted in accordance with the terms of
the Plan; provided, however, that if the Associate is a Covered Employee the
Performance Objectives may be adjusted provided such adjustments would not
prevent the PRSUs from qualifying as Qualified Performance-Based Compensation.

(e) As promptly as practicable following the Performance Period, the Committee
shall determine whether the applicable Performance Objectives were attained, and
based on such determination, shall declare the number of Shares subject to the
PRSUs that shall become Earned Performance Shares. Anything to the contrary in
this Section 3.1 and Schedule C notwithstanding, the Committee retains sole
discretion to determine the number of Shares subject to the PRSUs that will
become Earned Performance Shares.

(f) Any Shares subject to the PRSUs that are not declared by the Committee on
the Earned Date or Certification Date in the case of Associates whom are Covered
Employees to be Earned Performance Shares shall be forfeited immediately.

Section 3.2—Vesting/Settlement

(a) Subject to the Associates’ continued employment with the Company, its
Subsidiaries, or a Designated Associate Company through the applicable vesting
date, the Earned Performance Shares shall vest according to the vesting schedule
that set forth in a Schedule to the Agreement or provided to the Associate
through the Associate’s online account with the Company’s designated
broker/stock plan administrator, and become payable in accordance with
Section 3.3 below:

(b) In the event of the Associate’s Termination of Service with The Company, its
Subsidiaries or a Designated Associate Company any unvested Earned Performance
Shares will be forfeited immediately by the Associate, subject to, and except as
otherwise specified within, the terms and conditions of Sections 3.2(c) to
3.2(f) below.

(c) In the event of the Associate’s Termination of Service as a result of death
or Permanent Disability, the PRSUs shall become fully vested with respect to all
Earned Performance Shares on the Termination Date.

(d) In the event of the Associate’s Termination of Service for reasons other
than death, Permanent Disability or Cause, the Committee may, in its sole
discretion accelerate the vesting of the PRSUs over Earned Performance Shares as
to all or a portion of the Earned Performance Shares subject thereto. If no
determination is made as of the Termination Date, then the Earned Performance
Shares shall, to the extent not then vested, be immediately forfeited by the
Associate.

(e) Unless otherwise determined by the Committee, in its sole discretion, the
Termination Date for purposes of this Section 3.2 and the Agreement will be the
later of (i) the last day of the Associate’s active employment with the Company,
its Subsidiaries or any Designated Associate Company or (ii) the last day of any
notice period or garden leave, as provided for under the Associate’s employment
or service contract or local law, provided,

 

7



--------------------------------------------------------------------------------

however, that in the case of U.S. taxpayers, the Termination Date shall mean a
date that will allow the RSU to be exempt from Section 409A of the Code under
the “short-term deferral exception.”

(f) In the event of a Change of Control, the PRSUs shall not automatically vest
and the Committee shall have the sole discretion to accelerate the vesting of
unvested Earned Performance Shares without regard to whether the Earned
Performance Shares are assumed or substituted by a successor company.

(g) The Associate agrees to execute and deliver or electronically accept, in the
manner and within the period specified in the Associate’s online account with
the Company’s designated broker/stock plan administrator, the Agreement
including any applicable Schedules thereto.

(h) The Committee may, in its sole discretion, cancel the PRSUs if the Associate
fails to execute and deliver or electronically accept the Agreement and
documents within the period set forth in Section 3.2(g) or fails to meet the
requirements as set forth in Section 3.1(a) and Schedule C to this Agreement.

(i) Earned Performance Shares that become vested in accordance with this
Section 3.2 shall be delivered within one month following the applicable vesting
date (which payment schedule is intended to comply with the “short-term
deferral” exception from the application of Section 409A of the Code).

Section 3.3—Conditions to Issuance of Shares

The Earned Performance Shares to be delivered upon the vesting of the PRSUs, in
accordance with Section 3.2 of this Agreement, may be either previously
authorized but unissued Shares. Such Shares shall be fully paid. The Company
shall not be required to deliver any certificates representing such Shares (or
their electronic equivalent) allotted and issued upon the applicable date of the
vesting of the PRSUs prior to fulfillment of all of the following conditions,
and in any event, subject to Section 409A of the Code for United States
taxpayers:

(a) The obtaining of approval or other clearance from any state, federal, local
or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

(b) The Associate has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5.

Without limiting the generality of the foregoing, the Committee may in the case
of United States resident employees of the Company or any of its Subsidiaries
require an opinion of counsel reasonably acceptable to it to the effect that any
subsequent transfer of Shares acquired on the vesting of PRSUs does not violate
the Exchange Act and may issue stop-transfer orders in the United States
covering such Shares.

 

8



--------------------------------------------------------------------------------

Section 3.4—Rights as Shareholder

The Associate shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the settlement of the PRSUs unless and until certificates representing such
Shares or their electronic equivalent shall have been issued by the Company to
the Associate.

Section 3.5—Limitation on Obligations

The Company’s obligation with respect to the PRSUs granted hereunder is limited
solely to the delivery to the Associate of Shares within the period when such
Shares are due to be delivered hereunder, and in no way shall the Company become
obligated to pay cash in respect of such obligation. The PRSUs shall not be
secured by any specific assets of the Company or any of its Subsidiaries, nor
shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Associate
for damages relating to any delays in issuing the share certificates or its
electronic equivalent to the Associate (or his designated entities), any loss of
the certificates, or any mistakes or errors in the issuance of the certificates
(or the electronic equivalent) to the Associate (or his designated entities) or
in the certificates themselves.

ARTICLE IV

ADDITIONAL TERMS AND CONDITIONS OF THE PRSUs

Section 4.1—Nature of Award

In accepting the PRSUs, the Associate acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b) the PRSU award is voluntary and occasional and does not create any
contractual or other right to receive future PRSU awards, or benefits in lieu of
PRSU awards, even if PRSUs have been granted in the past;

(c) all decisions with respect to future PRSUs or other grants, if any, will be
at the sole discretion of the Company;

(d) the Associate’s participation in the Plan is voluntary;

(e) the PRSUs and any Shares acquired under the Plan are not intended to replace
any pension rights or compensation under any pension arrangement;

(f) the PRSUs and any Shares acquired under the Plan and the income and the
value of the same are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, dismissal,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

 

9



--------------------------------------------------------------------------------

(g) the future value of the Shares underlying the PRSUs is unknown,
indeterminable, and cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the PRSUs or the underlying Earned Performance Shares resulting
from the Associate’s Termination of Service (for any reason whatsoever, whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Associate is employed or the terms of his employment
agreement, if any), and in consideration of the PRSU award to which the
Associate is otherwise not entitled, the Associate irrevocably agrees never to
institute any claim against the Company, any Subsidiary or Designated Associate
Company or the Employer, waives the Associate’s ability, if any, to bring any
such claim, and releases the Company, its Subsidiaries or Designated Associate
Companies and the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Associate shall be deemed irrevocably to have
agreed not to pursue such claim and agree to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(i) unless otherwise provided in the Plan or by the Company in its discretion,
the PRSUs and the benefits evidenced by this Agreement do not create any
entitlement to have the PRSUs or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any Change of Control or similar event affecting the Shares of
the Company; and

(j) if the Associate is providing services outside the United States the
Associate acknowledges and agrees that neither the Company, the Employer nor any
Subsidiary or Designated Associate Company shall be liable for any foreign
exchange rate fluctuation between the Associate’s local currency and the United
States Dollar that may affect the value of the PRSUs or of any amounts due to
the Associate pursuant to the settlement of the PRSUs or the subsequent sale of
any Shares acquired upon settlement.

Section 4.2—No Advice Regarding Grant

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Associate’s participation in
the Plan, the issuance of Shares upon vesting of the PRSUs or sale of the
Shares. The Associate is hereby advised to consult with his own personal tax,
legal and financial advisors regarding his participation in the Plan before
taking any action related to the Plan.

ARTICLE V

DATA PRIVACY NOTICE AND CONSENT

Section 5—Data Privacy

(a) The Associate hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Associate’s
personal data as described in this Agreement and any other PRSU materials
(“Data”) by and among, as applicable, the

 

10



--------------------------------------------------------------------------------

Employer, the Company, its Subsidiaries and Designated Associate Companies for
the exclusive purpose of implementing, administering and managing the
Associate’s participation in the Plan.

(b) The Associate understands that the Company and the Employer may hold certain
personal information about the Associate, including, but not limited to, the
Associate’s name, home address, telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all PRSUs or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Associate’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.

(c) The Associate understands that Data will be transferred to Morgan Stanley
Smith Barney or to any other third party assisting in the implementation,
administration and management of the Plan. The Associate understands that the
recipients of the Data may be located in the Associate’s country or elsewhere,
and that the recipients’ country (e.g., Ireland) may have different data privacy
laws and protections from the Associate’s country. The Associate understands
that, if he lives outside of the United States, he may request a list with the
names and addresses of any potential recipients of the Data by contacting his
local human resources representative. The Associate authorizes the Company,
Morgan Stanley Smith Barney and any other recipients of Data which may assist
the Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his participation in the Plan. The Associate understands that Data
will be held only as long as is necessary to implement, administer and manage
the Associate’s participation in the Plan. The Associate understands that if he
resides outside the United States, he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. Further, the Associate understands that he is providing the
consents herein on a purely voluntary basis. If the Associate does not consent,
or if the Associate later seeks to revoke his consent, his employment status or
service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Associate’s consent is that
the Company would not be able to grant the Associate PRSUs or other equity
awards or administer or maintain such awards. Therefore, the Associate
understands that refusing or withdrawing his consent may affect the Associate’s
ability to participate in the Plan. For more information on the consequences of
the Associate’s refusal to consent or withdrawal of consent, the Associate
understands that he may contact his local human resources representative.

 

11



--------------------------------------------------------------------------------

ARTICLE VI

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS

Section 6—Restrictive Covenants and Other Obligations

In consideration of the grant of PRSUs, the Associate shall enter into the
Agreement of Restrictive Covenants and Other Obligations, a copy of which is
attached hereto as Schedule B. In the event the Associate does not sign and
return or electronically accept the Agreement of Restrictive Covenants and Other
Obligations in the manner specified within 45 days of the receipt of this
Agreement, the Committee may, in its sole discretion, cancel the PRSUs. If no
such agreement is required, Schedule B shall state none or not applicable.

ARTICLE VII

MISCELLANEOUS

Section 7.1—Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Associate, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the PRSUs. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.

Section 7.2—PRSUs Not Transferable

Neither the PRSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Associate or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 7.2
shall not prevent transfers made solely for estate planning purposes or under a
will or by the applicable laws of inheritance.

Section 7.3—Binding Effect

The provisions of this Agreement shall be binding upon and accrue to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and assigns.

Section 7.4—Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company at the following address:

Willis Group Holdings Public Limited Company

c/o Willis North America, Inc.

One World Financial Center

New York, NY 10281

Attention: Share Plans

 

12



--------------------------------------------------------------------------------

and any notice to be given to the Associate shall be at the address set forth in
the PRSUs Acceptance Form.

By a notice given pursuant to this Section 7.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Associate shall, if the Associate is then deceased,
be given to the Associate’s personal representatives if such representatives
have previously informed the Company of their status and address by written
notice under this Section 7.4. Any notice shall have been deemed duly given when
sent by facsimile or enclosed in a properly sealed envelope or wrapper addressed
as aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Associate resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.

Section 7.5—Titles

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 7.6—Applicability of Plan

The PRSUs and the Shares underlying the PRSUs shall be subject to all of the
terms and provisions of the Plan, to the extent applicable to the PRSUs and the
underlying Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.

Section 7.7—Amendment

This Agreement may be amended only by a document executed by the parties hereto,
which specifically states that it is amending this Agreement.

Section 7.8—Governing Law

This Agreement shall be governed by, and construed in accordance with the laws
of Ireland without regard to its conflicts of law provisions; provided, however,
that the Agreement of Restrictive Covenants and Other Obligations as set forth
in Schedule B, if applicable, shall be governed by and construed in accordance
with the laws specified in that agreement without regard to conflicts of law
provisions.

Section 7.9—Jurisdiction

The State and Federal courts located in the County of New York, State of New
York shall have exclusive jurisdiction to hear and determine any suit, action or
proceeding, and to settle any

 

13



--------------------------------------------------------------------------------

disputes, which may arise out of or in connection with this Agreement and, for
such purposes, the parties hereto irrevocably and unconditionally submit to the
exclusive jurisdiction of such courts; provided, however, where applicable that
with respect to the Agreement of Restrictive Covenants and Other Obligations the
courts specified in such agreements shall have jurisdiction to hear and
determine any suit, action or proceeding and to settle any disputes which may
arise out of or in connection with that agreement.

Section 7.10—Electronic Delivery and Acceptance

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Associate hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party broker/stock plan
administrator designated by the Company. Further, to the extent that this
Agreement has been executed on behalf of the Company electronically, the
Associate accepts the electronic signature of the Company.

Section 7.11—Language

If the Associate has received this Agreement, or any other document related to
the PRSUs and/or the Plan translated into a language other than English and if
the translated version is different than the English version, the English
version will control.

Section 7.12—Severability

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

Section 7.13—Schedule A

The PRSUs shall be subject to any special provisions set forth in Schedule A for
the Associate’s country of residence, if any. If the Associate relocates to one
of the countries included in Schedule A during prior to the vesting of the
PRSUs, the special provisions for such country shall apply to the Associate, to
the extent the Company determines that the application of such provisions is
necessary or advisable for legal or administrative reasons. Schedule A
constitutes part of this Agreement.

Section 7.14—Imposition of Other Requirements

The Company reserves the right to impose other requirements on the PRSUs and the
Shares acquired upon vesting of the PRSUs, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Associate to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

Section 7.15—Waiver

The Associate acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Associate
or any other Participant of the Plan.

 

14



--------------------------------------------------------------------------------

Section 7.16—Counterparts.

This Agreement may be executed in any number of counterparts (including by
facsimile), each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

Section 7.17—Code Section 409A.

For purposes of United States taxpayers, it is intended that the terms of the
PRSUs will comply with the provisions of Section 409A of the Code and the
Treasury Regulations relating thereto so as not to subject the Associate to the
payment of additional taxes and interest under Section 409A of the Code, and
this Agreement will be interpreted, operated and administered in a manner that
is consistent with this intent. In furtherance of this intent, the Committee may
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, in each case, without the consent of the Associate, that the
Committee determines are reasonable, necessary or appropriate to comply with the
requirements of Section 409A of the Code and related United States Department of
Treasury guidance. In that light, the Willis Group makes no representation or
covenant to ensure that the PRSUs that are intended to be exempt from, or
compliant with, Section 409A of the Code are not so exempt or compliant or for
any action taken by the Committee with respect thereto. Nothing in the Agreement
shall provide a basis for any person to take action against the Willis Group
based on matters covered by Section 409A of the Code, including the tax
treatment of any Shares or other payments made under the PRSUs granted
hereunder, and the Willis Group shall not under any circumstances have any
liability to the Director or his estate or any other party for any taxes,
penalties or interest due on amounts paid or payable under this Agreement,
including taxes, penalties or interest imposed under Section 409A of the Code.

By the Associate’s execution or electronic acceptance of this Agreement
(including the Schedules attached hereto) in the manner specified in the
Associate’s online account with the Company’s designated broker/stock plan
administrator, the Associate and the Company have agreed that the PRSUs are
granted under and governed by the terms and conditions of the Plan and this
Agreement (including the Schedules attached hereto).

 

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY By:   Name:   Title:  

 

15



--------------------------------------------------------------------------------

SCHEDULE A

COUNTRY-SPECIFIC APPENDIX TO RESTRICTED SHARE UNIT AWARD

AGREEMENT

(Performance and Time-Based Restricted Share Units)

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

Terms and Conditions

This Schedule A includes additional terms and conditions that govern the
Restricted Share Unit Award granted to the Associate under the Willis Group
Holdings Public Limited Company 2012 Equity Incentive Plan, as amended from time
to time (the “Plan”) and the Associates applicable Time-Based Restricted Share
Unit Agreement or Performance-Based Restricted Share Unit Agreement
(collectively referred to as the “Agreement”) if the Associate resides in one of
the countries listed below. This Schedule A forms part of the Agreement.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.

Notifications

This Schedule A also includes information based on the securities, exchange
control and other laws in effect in the Associate’s country as of May 2012. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Associate not rely on the information noted herein as the
only source of information relating to the consequences of the Associate’s
participation in the Plan because the information may be out of date at the time
the RSUs vest under the Plan.

In addition, the information is general in nature. The Company is not providing
the Associate with any tax advice with respect to the RSUs. The information
provided below may not apply to the Associate’s particular situation, and the
Company is not in a position to assure the Associate of any particular result.
Accordingly, the Associate is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Associate’s country apply to the
Associate’s situation.

Finally, if the Associate is a citizen or resident of a country other than the
one in which the Associate is currently working, transfers employment after the
Grant Date, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Associate, and the Company shall, in its discretion, determine to what extent
the terms and conditions contained herein shall be applicable to the Associate.

 

16



--------------------------------------------------------------------------------

ARGENTINA

Notifications

Securities Law Information

Neither the RSUs nor the Shares underlying the RSUs are publicly offered or
listed on any stock exchange in Argentina. The offer is private and not subject
to the supervision of any Argentine governmental authority.

AUSTRALIA

Notifications

Securities Law Information

If the Associate acquires Shares under the Plan upon the vesting of the RSUs and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law, and the Associate should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.

BELGIUM

Notifications

Tax Reporting

The Associate is required to report any taxable income attributable to the
vesting of the RSUs on his or her annual tax return. In addition, the Associate
is required to report any bank accounts opened and maintained outside Belgium on
his or her annual tax return.

BERMUDA

There are no country-specific provisions.

BRAZIL

Notifications

Compliance with the Law

In accepting the grant of the RSUs, the Associate acknowledges his or her
agreement to comply with applicable Brazilian laws and to pay any and all
applicable tax associated with the RSUs and the sale of the Shares acquired
under the Plan.

Exchange Control Information

If the Associate holds assets and rights outside Brazil with an aggregate value
exceeding US$100,000, he or she will be required to prepare and submit to the
Central Bank of Brazil an annual declaration of such assets and rights,
including: (i) bank deposits; (ii) loans; (iii) financing transactions;
(iv) leases; (v) direct investments; (vi) portfolio investments, including
Shares acquired under the Plan; (vii) financial derivatives investments; and
(viii) other investments, including real estate and other assets. Please note
that foreign individuals holding Brazilian visas

 

17



--------------------------------------------------------------------------------

are considered Brazilian residents for purposes of this reporting requirement
and must declare at least the assets held abroad that were acquired subsequent
to the date of admittance as a resident of Brazil. Individuals holding assets
and rights outside Brazil valued at less than US$100,000 are not required to
submit a declaration. Please note that the US$100,000 threshold may be changed
annually.

CANADA

Terms and Conditions

RSU Payment

This provision supplements Section 2.2 of the Agreement:

The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.

Vesting Schedule and Forfeiture Provisions

This provision supplements Section 3.1 of the Time-Based Restricted Share Unit
Agreement and Section 3.2 of the Performance-Based Restricted Share Unit
Agreement:

In the event of the Associate’s Termination of Service (whether or not in breach
of contract or local labor laws), the Associate’s right to vest in the RSUs
under the Plan, if any, will terminate effective as of the date that is the
earlier of: (1) the date the Associate receives notice of termination of the
Associate’s employment from the Company or the Employer, or (2) the date of
Termination of Service (the “Termination Date”) regardless of any notice period
or period of pay in lieu of such notice required under Canadian provincial
employment law or under any employment agreement (including but not limited to
statutory law, regulatory law and/or common law). The Company shall have the
exclusive discretion to determine when the Associate has ceased to provide
services and the Termination Date for purposes of the Agreement.

The Following Provisions Apply for Associates Resident in Quebec:

Language Consent

The parties acknowledge that it is their express wish that the Agreement,
including this Schedule A, as well as all documents, notices, and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.

Data Privacy

This provision supplements Section 5 of the Agreement:

The Associate hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the

 

18



--------------------------------------------------------------------------------

administration and operation of the Plan. The Associate further authorizes the
Company, its Subsidiaries and any stock plan service provider that may be
selected by the Company to assist with the Plan to disclose and discuss the Plan
with their respective advisors. The Associate further authorizes the Company and
its Subsidiaries to record such information and to keep such information in the
Associate’s employee file.

Notifications

Securities Law Information

The Associate is permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any, provided the resale of
Shares acquired under the Plan takes place outside of Canada through the
facilities of a stock exchange on which the Shares are listed (i.e., the New
York Stock Exchange).

CHILE

Terms and Conditions

Nature of Grant

The following provisions replace Sections 4.1(a) and (b) of the Agreement if the
Associate is granted Performance-Based RSUs:

The Associate’s right to participate in and receive benefits under the Plan is
conditioned upon meeting the requirements established by the Committee. The
performance-based RSUs are a discretionary award that the Company has granted to
benefit key employees of the Company and its Subsidiaries in 2012. The Committee
may or may not offer this or similar grants to

employees in the future, and should it offer such a grants, the Committee may
decide that the Associate may or may not be eligible to participate. Should the
Company offer additional programs or benefits to Associate, it will communicate
its decision to the Associate in a timely manner. Accordingly, the parties to
the Agreement acknowledge that the benefits, if any, derived from the
performance-based RSUs under the Plan refer exclusively to the Associate’s
activities during the Performance Period (i.e., the 2012 calendar year).

Further, the RSUs shall become an Earned Performance Shares as of the Earned
Date upon the attainment of the pre-determined Performance Objectives set out in
Targets 1 and 2 in Schedule C to the Performance-Based RSU Agreement. The
determination of whether or not such predetermined Performance Objectives have
been attained, in whole or in part, shall be exclusively that of the Committee.

To vest in any performance-based RSUs and receive Earned Performance Shares, the
Associate’s employment contract must be in full force and effect at the time of
vesting as set forth in Section 3.2 of the Agreement. In the event the Associate
terminates employment prior to the settlement date and is not otherwise entitled
to an accelerated vesting under Section 3.2(b)-(d), the Associate understands
and agrees that all rights to the performance-based RSUs and the Shares
thereunder shall be forfeited the date his employment contract is no longer in
force, notwithstanding the Associate’s rendering of services or other
contributions over the Performance Period or thereafter.

 

19



--------------------------------------------------------------------------------

The performance-based RSUs and the Shares issued at vesting of the
performance-based RSUs shall not be considered as part of the Associate’s
remuneration for purposes of determining the calculation base of future
indemnities, whether statutory or contractual, for years of service (severance)
or in lieu of prior notice, pursuant to Article 172 of the Chilean Labor Code.

Notifications

Securities Law Information

Neither the Company nor Shares purchased under the Plan are registered with the
Chilean Registry of Securities or under the control of the Chilean
Superintendence of Securities.

Exchange Control and Tax Reporting Information

The Associate must comply with the exchange control and tax reporting
requirements in Chile when sending funds into the country in connection with the
sale of Shares pursuant to the Plan, and register any investments with the
Chilean Internal Revenue Service (the “CIRS”).

The Associate is not required to repatriate funds obtained from the sale of
Shares or the receipt of any dividends. However, if the Associate decides to
repatriate such funds, he or she must do so through the Formal Exchange Market
(i.e., a commercial bank or registered foreign exchange office) if the funds
exceed US$10,000. In such case, the Associate must report the payment to a
commercial bank or registered foreign exchange office receiving the funds. The
commercial bank or registered foreign exchange office will then submit an
affidavit to the Central Bank within a day of receipt of the foreign currency.

If the Associate aggregates investments held outside of Chile exceed
US$5,000,000 (including the investments made under the Plan), he or she must
report the investments to the Central Bank. Annex 3.1 of Chapter XII of the
Foreign Exchange Regulations must be used to file this report.

COLOMBIA

Notifications

Exchange Control Information

Investments in assets located abroad (including Shares) are subject to
registration with the Central Bank (Banco de la Repuÿblica) if the Associate’s
aggregate investments held abroad (as of December 31 of the applicable calendar
year) equal or exceed US$500,000. If funds are remitted from Colombia through an
authorized local financial institution, the authorized financial institution
will automatically register the investment. Upon the sale of any Shares that are
registered with the Central Bank, Associate must cancel the registration by
March 31 of the following year. Associate may be subject to fines for failing to
cancel such registration.

DENMARK

Terms and Conditions

Stock Options Act

The Associate acknowledges that he or she received the below Employer Statement
in Danish which sets forth the terms of his or her RSUs under the Act on Stock
Options.

 

20



--------------------------------------------------------------------------------

Notifications

Exchange Control and Tax Reporting Information

The Associate may hold Shares acquired under the Plan in a safety-deposit
account (e.g., a brokerage account) with either a Danish bank or with an
approved foreign broker or bank. If the Shares are held with a non-Danish broker
or bank, the Associate is required to inform the Danish Tax Administration about
the safety-deposit account. For this purpose, the Associate must file a
Declaration V (Erklaering V) with the Danish Tax Administration. Both the
Associate and the bank/broker must sign the Declaration V. By signing the
Declaration V, the bank/broker undertakes an obligation, without further request
each year not later than February 1 of the year following the calendar year to
which the information relates, to forward certain information to the Danish Tax
Administration concerning the content of the safety-deposit account. In the
event that the applicable broker or bank with which the safety-deposit account
is held does not wish to, or pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Associate acknowledges that
he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account and any Shares acquired at vesting and held in
such account to the Danish Tax Administration as part of the Associate’s annual
income tax return. By signing the Form V, the Associate authorizes the Danish
Tax Administration to examine the account. A sample of the Declaration V can be
found at the following website: www.skat.dk/getFile.aspx?Id=47392.

In addition, when the Associate opens a deposit account or a brokerage account
other foreign bank for the purpose of holding cash outside of Denmark, the bank
or brokerage account, as applicable, will be treated as a deposit account
because cash can be held in the account. Therefore, the Associate must also file
a Declaration K (Erklaering K) with the Danish Tax Administration. Both the
Associate and the bank/broker must sign the Declaration K. By signing the
Declaration K, the bank/broker undertakes an obligation, without further request
each year, not later than on February 1 of the year following the calendar year
to which the information relates, to forward certain information to the Danish
Tax Administration concerning the content of the deposit account. In the event
that the applicable financial institution (broker or bank) with which the
account is held, does not wish to, or, pursuant to the laws of the country in
question, is not allowed to assume such obligation to report, the Associate
acknowledges that he or she is solely responsible for providing certain details
regarding the foreign brokerage or bank account to the Danish Tax Administration
as part of the Associate’s annual income tax return. By signing the Declaration
K, the Associate authorizes the Danish Tax Administration to examine the
account. A sample of Declaration K can be found at the following website:

www.skat.dk/getFile.aspx?Id=42409&newwindow=true.

 

21



--------------------------------------------------------------------------------

SPECIAL NOTICE FOR PARTICIPANTS IN DENMARK

EMPLOYER STATEMENT

Pursuant to Section 3(1) of the Act on Stock Options in employment relations
(the “Act”), the participant (the “Participant”) is entitled to receive the
following information regarding Willis Group Holdings Public Limited Company’s
(the “Company’s”) offering of time-based or performance-based share options
(“Options”) and/or time-based or performance-based restricted share units
(“RSUs” and collectively with Options, “Awards”) under the Willis Group Holdings
Public Limited Company 2012 Equity Incentive Plan (the “Plan”) in a separate
written statement.

This statement contains information mentioned in the Stock Option Act.
Additional terms and conditions of the Awards are described in detail in the
Plan, the Participant’s applicable award agreement (including any Schedules
thereto) and any other grant materials, which have been made available to the
Participant (the “Award Documents”). In the event of a conflict between a
provision contained in this Employer Statement and provisions contained in the
Award Documents, this Employer Statement shall prevail. Capitalized terms used
but not defined herein, shall have the same meaning as terms defined in the Plan
or the Participant’s applicable Award Documents.

 

1. Grant Date

The grant date of an Award is the date that the Committee, or an authorized
delegatee, approved the grant of an Award for the Participant and determined it
would be effective.

 

2. Terms or conditions for grant of Awards

The grant of Awards under the Plan is made at the sole discretion of the
Committee. The Committee has very broad powers to determine who will receive
Awards and when, and to set the terms of the Awards. The Company may decide, in
its sole discretion, not to make any grants of Awards to the Participant in the
future. Under the terms of the Award Documents, the Participant has no
entitlement or claim to receive future Awards.

 

3. Exercise/Vesting Date or Period

The Participant’s Awards shall vest over time and/or upon achievement of certain
performance criteria, provided that the Participant continues as an employee of
the Company, its Subsidiaries or a Designated Associate Company, unless
otherwise affected by the Act. The exact vesting conditions applicable to the
Participant’s applicable Award will be set forth in his or her applicable Award
Documents. A vested Option is generally exercisable any time after vesting and
before the Option terminates or expires, except as otherwise provided in the
Participant’s applicable Award Documents.

 

4. Exercise Price/Purchase Price

During the exercise period, an Option can be exercised to purchase Shares in the
Company at a price corresponding to the Exercise Price per Share underlying the
Option, as determined by the Committee, which generally shall not be less than
100% of the Fair Market Value of the Company’s Shares on the grant date.

 

22



--------------------------------------------------------------------------------

The purchase price for RSUs shall be the Nominal Value ($0.000115) per Share
underlying the RSUs. The Committee shall ensure that payment of the Nominal
Value for any Shares underlying the PRSUs is received by it on behalf of the
Participant at the time the RSUs vest from a non-Irish Subsidiary or other
source.

 

5. Rights upon Termination of Employment

Pursuant to the Act, the treatment of the Participant’s Award rights upon
termination of his or her employment with the Company, its Subsidiaries or a
Designated Associate Company will be determined under Sections 4 and 5 of the
Act unless the terms contained in the Award Documents are more favorable to the
Participant than Sections 4 and 5 of the Act. If the terms contained in the
Award Documents are more favorable to the Participant, then such terms will
govern the treatment of the Participant’s Award rights upon a termination of
employment.

 

6. Financial Aspects of Awards

The offering of Awards has no immediate financial consequences for the
Participant. The value of the Shares the Participant acquires under the Plan is
not taken into account when calculating holiday allowances, pension
contributions or other statutory consideration calculated on the basis of
salary.

Shares are financial instruments and investing in shares will always have
financial risk. The possibility of profit at the time the Participant sells his
or her Shares will not only be dependent on the Company’s financial development,
but also on the general development of the stock market, among other things. In
addition, in the case of Options, if the Participant exercises his or her Option
and purchase Shares, the Shares could decrease in value even below the exercise
price.

Willis Group Holdings Public Limited Company

[INSERT DANISH TRANSLATION]

 

23



--------------------------------------------------------------------------------

DUBAI/UAE

Notifications

Securities Law Information

The RSUs granted under the Plan is being offered only to eligible employees of
the Company and its Subsidiaries or Designated Associate Companies or the
Employer and is in the nature of providing equity incentives to eligible
employees of the Company, a Subsidiary, a Designated Associate Company or the
Employer. Any documents related to the RSUs, including the Plan, the Agreement
(including the Schedules thereto) and any other grant documents (“Grant
Documents”), are intended for distribution only to such eligible employees and
must not be delivered to, or relied on by, any other person.

The United Arab Emirates securities or financial/economic authorities have no
responsibility for reviewing or verifying any Grant Documents and have not
approved the Grant Documents nor taken steps to verify the information set out
in them, and thus, are not responsible for their content.

The Associate is aware that the Associate should, as a prospective stockholder,
conduct his or her own due diligence on the securities. The Associate
acknowledges that if he does not understand the contents of the Grant Documents,
the Associate should consult an authorized financial advisor.

FINLAND

There are no country-specific provisions.

FRANCE

Terms and Conditions

Language Consent

By accepting the RSUs, the Associate confirms having read and understood the
documents relating to this grant (the Plan, the Agreement and this Schedule A)
which were provided in English language. The Associate accepts the terms of
those documents accordingly.

En acceptant l’attribution, vous confirmez ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan, le contrat et cette Annexe A)
qui ont été communiqués en langue anglaise. Vous acceptez les termes en
connaissance de cause.

Notifications

Tax Information

The RSUs are not intended to be a tax-favored Restricted Share Units.

 

24



--------------------------------------------------------------------------------

GERMANY

There are no country-specific provisions.

HONG KONG

Terms and Conditions

RSU Payment

This provision supplements Section 2.2 of the Agreement:

Notwithstanding any discretion in the Plan, the Grant Notice or the Agreement to
the contrary, upon vesting of the RSUs, Shares will be issued as set forth in
this section. In no event will the Award be paid to Participant in the form of
cash.

Conditions to Issuance of Shares

This provision supplements Section 3.2 of the Time-Based Restricted Share Unit
Agreement and Section 3.3 of the Performance-Based Restricted Share Unit
Agreement:

Notwithstanding anything contrary in the Agreement or the Plan, in the event the
RSUs vest and Shares are issued to the Associate within six months of the Grant
Date, the Associate agrees that the Associate will not dispose of any Shares
acquired prior to the six-month anniversary of the Grant Date.

Securities Warning:

The RSU Award and the issuance of Shares upon vesting of the RSUs do not
constitute a public offer of securities under Hong Kong law and are available
only to employees. The Agreement, Plan, and other communication materials that
the Associate may receive have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
applicable securities laws in Hong Kong. Furthermore, none of the documents
relating to the Plan have been reviewed by any regulatory authority in Hong
Kong. The RSUs are intended only for the personal use of each eligible employee
of the Employer, the Company and its Subsidiaries and may not be distributed to
any other person. The Associate is advised to exercise caution in relation to
the offer. If the Associate is in any doubt about any of the contents of the
Agreement, Plan or any other communication materials, the Associate should
obtain independent professional advice.

Notifications

Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

INDIA

Notifications

Exchange Control Information

The Associate must repatriate the proceeds from the sale of Shares and any
dividends or

 

25



--------------------------------------------------------------------------------

dividend equivalents received in relation to the Shares to India within a
reasonable amount of time (i.e., within 90 days after receipt). The Associate
must maintain the foreign inward remittance certificate received from the bank
where the foreign currency is deposited in the event that the Reserve Bank of
India or the Employer requests proof of repatriation. It is the Associate’s
responsibility to comply with applicable exchange control laws in India.

IRELAND

Terms and Conditions

RSU Payment

This provision supplements Section 2.2 of the Agreement:

The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.

Notifications

Director Reporting Obligation

If the Associate is a director, shadow director1 or secretary of the Company or
an Irish Subsidiary, he or she must notify the Company or the Irish Subsidiary,
as applicable, in writing within five (5) business days of receiving or
disposing of an interest in the Company (e.g., RSUs, Shares, etc.), or within
five (5) business days of becoming aware of the event giving rise to the
notification requirement, or within five (5) business days of becoming a
director or secretary if such an interest exists at the time. This notification
requirement also applies with respect to the interests of a spouse or minor
children (whose interests will be attributed to the director, shadow director or
secretary).

ITALY

Terms and Conditions

Data Privacy

This provision replaces the Section 5 of the Agreement:

The Associate understands that the Company and the Employer are the Privacy
Representative of the Company in Italy and may hold certain personal information
about the Associate (“Personal Data”), including, but not limited to, the
Associate’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company or any Subsidiary or Designated
Associate Company, details of all RSUs or any other entitlement to Shares
awarded, canceled, vested, unvested or outstanding in the Associate’s favor, and
that the

 

1 A shadow director is an individual who is not on the board of directors of the
Company or an Irish Subsidiary but who has sufficient control so that the board
of directors of the Company or Irish Subsidiary, as applicable, acts in
accordance with the directions and instructions of the individual.

 

26



--------------------------------------------------------------------------------

Company and the Employer will process said data and other data lawfully received
from third parties for the exclusive purpose of managing and administering the
Plan and complying with applicable laws, regulations and Community legislation.
The Associate also understands that providing the Company with Personal Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that the Associate’s denial to provide Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Associate’s ability to participate in the Plan. The Associate understands
that Personal Data will not be publicized, but it may be accessible by the
Employer as the Privacy Representative of the Company and within the Employer’s
organization by its internal and external personnel in charge of processing, and
by Morgan Stanley Smith Barney or any other data processor appointed by the
Company. The updated list of Processors and of the subjects to which Data are
communicated will remain available upon request from the Employer. Furthermore,
Personal Data may be transferred to banks, other financial institutions or
brokers involved in the management and administration of the Plan. The Associate
understands that Personal Data may also be transferred to the independent
registered public accounting firm engaged by the Company, and also to the
legitimate addressees under applicable laws. The Associate further understands
that the Company and its Subsidiaries will transfer Personal Data amongst
themselves as necessary for the purpose of implementation, administration and
management of the Associate’s participation in the Plan, and that the Company
and its Subsidiaries may each further transfer Personal Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer of Personal Data to Morgan Stanley
Smith Barney or other third party with whom the Associate may elect to deposit
any Shares acquired under the Plan or any proceeds from the sale of such Shares.
Such recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing the Associate’s participation in the Plan. The Associate understands
that these recipients may be acting as Controllers, Processors or persons in
charge of processing, as the case may be, according to applicable privacy laws,
and that they may be located in or outside the European Economic Area, such as
in the United States or elsewhere, in countries that do not provide an adequate
level of data protection as intended under Italian privacy law.

Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.

The Associate understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require the Associate’s
consent thereto as the processing is necessary to performance of law and
contractual obligations related to implementation, administration and management
of the Plan. The Associate understands

 

27



--------------------------------------------------------------------------------

that, pursuant to section 7 of the Legislative Decree no. 196/2003, the
Associate has the right at any moment to, including, but not limited to, obtain
confirmation that Personal Data exists or not, access, verify its contents,
origin and accuracy, delete, update, integrate, correct, blocked or stop, for
legitimate reason, the Personal Data processing. To exercise privacy rights, the
Associate should contact the Employer. Furthermore, the Associate is aware that
Personal Data will not be used for direct marketing purposes. In addition,
Personal Data provided can be reviewed and questions or complaints can be
addressed by contacting the Associate’s human resources department.

Plan Document Acknowledgement

The Associate acknowledges that the Associate has read and specifically and
expressly approves of the following sections of the Agreement: Article I:
Definitions, Article II: Grant of the Restricted Share Units; Article III:
Period of Vesting; Article IV: Additional Terms and Conditions of the RSU;
Article VI: Agreement for Restrictive Covenants and Other Obligations;
Section 7.2: RSUs Not Transferable; Section 7.7: Amendment, Section 7.8:
Governing Law; Section 7.9: Jurisdiction, Section 7.10: Electronic Delivery and
Acceptance; Section 7.11: Language; Section 7.12: Severability, Section 7.13:
Schedule A; Section 7.14: Imposition of Other Requirements; Section 7.15:
Waiver; the Data Privacy section of this Schedule A; Schedule B and; any other
terms and conditions set forth in the Schedules to this Agreement (including
performance targets set forth in Schedule C to any Performance-Based RSU
Agreement).

Notifications

Exchange Control Information

The Associate is required to report in his or her annual tax return: (a) any
transfers of cash or Shares to or from Italy exceeding €10,000; (b) any foreign
investments or investments held outside of Italy at the end of the calendar year
exceeding €10,000 if such investments (including cash, Shares) combined with
other foreign assets exceeds €10,000; and/or (c) the amount of the transfers to
and from Italy which have had an impact during the calendar year on the
Associate’s foreign investments or investments held outside of Italy. The
Associate is exempt from the formalities in (a) if the investments are made
through an authorized broker resident in Italy, as the broker will comply with
the reporting obligation on the Associate’s behalf.

JAPAN

There are no country-specific provisions.

MEXICO

Terms and Conditions

The following provisions supplement Sections 2.2 and 4.1 of the Agreement:

Modification

By accepting the RSUs, the Associate understands and agrees that any
modification of the Plan or the Agreement or its termination shall not
constitute a change or impairment of the terms and conditions of employment.

 

28



--------------------------------------------------------------------------------

Policy Statement

The RSUs grant the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.

The Company, with offices at 51 Lime Street, London EC3M, 7DQ, England, is
solely responsible for the administration of the Plan, and participation in the
Plan and the grant of the RSUs does not, in any way, establish an employment
relationship between the Associate and the Company since the Associate is
participating in the Plan on a wholly commercial basis and the sole employer is
Willis México Retail, nor does it establish any rights between the Associate and
the Employer.

Plan Document Acknowledgment.

By accepting the RSUs, the Associate acknowledges that the Associate has
received copies of the Plan, has reviewed the Plan and the Agreement in their
entirety, and fully understands and accepts all provisions of the Plan and the
Agreement.

In addition, the Associate further acknowledges that the Associate has read and
specifically and expressly approves the terms and conditions in Sections 2.2 and
4.1 of the Agreement, in which the following is clearly described and
established: (i) participation in the Plan does not constitute an acquired
right; (ii) the Plan and participation in the Plan is offered by the Company on
a wholly discretionary basis; (iii) participation in the Plan is voluntary; and
(iv) the Company, any Subsidiary or Designated Associate Company and the
Employer are not responsible for any decrease in the value of the Shares
acquired upon vesting of the RSUs.

Finally, the Associate hereby declares that he or she does not reserve any
action or right to bring any claim against the Company for any compensation or
damages as a result of the Associate’s participation in the Plan and therefore
grant a full and broad release to the Employer, the Company and Subsidiaries
with respect to any claim that may arise under the Plan.

Spanish Translation

Condiciones y duración

Sin derecho a reclamo o compensación: La siguiente sección complementa la
Sección 2.2 y 4.1 de este Acuerdo:

Modificación: Al aceptar las Unidades de Acción Restringida, el Asociado
entiende y acuerda que cualquier modificación del Plan o del Acuerdo o su
extinción, no constituirá un cambio o disminución de los términos y condiciones
de empleo.

Declaración de Política: El otorgamiento de Unidades de Acción Restringida que
la Compañía realiza bajo este Plan es unilateral y discrecional y, por lo tanto,
la Compañía se reserva el derecho absoluto de modificar y discontinuar el Plan
en cualquier momento sin responsabilidad alguna hacia el Asociado.

La Compañía, con oficinas en 51 Lime Street, Londres EC3M, 7DQ, Inglaterra es la
única

 

29



--------------------------------------------------------------------------------

responsable de la administración del Plan y de la participación en el mismo, el
otorgamamiento de Unidades de Acción Restringida no establece de forma alguna
una relación de trabajo entre el Asociado y la Compañía, ya que su participación
en el Plan es completamente comercial y el único empleador es Willis México
Retail, así como tampoco establece ningún derecho entre el Asociado y el
Empleador.

Reconocimiento del Documento del Plan. Al aceptar las Unidades de Acción
Restringida , el Asociado reconoce que ha recibido copias del Plan, ha revisado
los mismos, al igual que la totalidad del Acuerdo y, que ha entendido y aceptado
completamente todas las disposiciones contenidas en el Plan y en el Acuerdo.

Además, el Asociado reconoce que ha leído, y que aprueba específica y
expresamente los términos y condiciones contenidos en la sección Naturaleza del
Orotgamiento en el cual se encuentra claramente descripto y establecido lo
siguiente: (i) la participación en el Plan no constituye un derecho adquirido;
(ii) el Plan y la participación en los mismos es ofrecida por la Compañía de
forma enteramente discrecional; (iii) la participación en el Plan es voluntaria;
y (iv) la Compañía, y/o cualquier Subsidiaria no son responsables por cualquier
disminución en el valor de las Acciones adquiridas a través del conferimiento de
Unidades de Acción Restringida.

Finalmente, el Asociado declara que no se reserva ninguna acción o derecho para
interponer una demanda en contra de la Compañía por compensación, daño o
perjuicio alguno como resultado de su participación en el Plan y, en
consecuencia, otorga el más amplio finiquito al Empleador, así como a la
Compañía, sus Subsidiariascon respecto a cualquier demanda que pudiera
originarse en virtud de los Plan.

NETHERLANDS

Notifications

Securities Law Information

The Associate should be aware of the Dutch insider-trading rules, which may
impact the sale of Shares acquired under the Plan. In particular, the Associate
may be prohibited from effectuating certain transactions if the Associate has
inside information about the Company.

Under Article 5:56 of the Dutch Financial Supervision Act, anyone who has
“insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Inside
information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Subsidiary or Designated
Associate Company in the Netherlands who has inside information as described
herein.

Given the broad scope of the definition of inside information, certain employees
working at a Subsidiary or Designated Associate Company in the Netherlands may
have inside information and, thus, would be prohibited from effectuating a
transaction in securities in the Netherlands at a time when the Associate has
such inside information.

 

30



--------------------------------------------------------------------------------

If the Associate is uncertain whether the insider-trading rules apply to him or
her, the Associate should consult his or her personal legal advisor.

NORWAY

There are no country-specific provisions.

PERU

Notifications

Securities Law Information

The RSU Award is considered a private offering in Peru; therefore, it is not
subject to registration.

PORTUGAL

Terms and Conditions

Language Consent

The following provision supplements Section 7.11 of the Agreement:

The Associate hereby expressly declares that he or she has full knowledge of the
English language and has read, understood and fully accepted and agreed with the
terms and conditions established in the Plan and Agreement.

Conhecimento da Lingua

O Contratado, pelo presente instrumento, declara expressamente que tem pleno
conhecimento da língua inglesa e que leu, compreendeu e livremente aceitou e
concordou com os termos e condições estabelecidas no Plano e no Acordo de
Atribuição (Agreement em inglês).

Notifications

Exchange Control Information

If the Associate acquires Shares under the Plan and does not hold the Shares
with a Portuguese financial intermediary, he or she must file a report with the
Portuguese Central Bank. If the Shares are held by a Portuguese financial
intermediary, it will file the report for the Associate.

SINGAPORE

Notifications

Securities Law Information

The RSUs are being granted to the Associate pursuant to the “Qualifying Person”
exemption under section 273(1)(f) of the Singapore Securities and Futures Act
(Chapter 289, 2006 Ed.) (“SFA”). The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore. The Associate should note
that such RSU is subject to section 257 of the

 

31



--------------------------------------------------------------------------------

SFA and the Associate will not be able to make any subsequent sale in Singapore,
or any offer of such subsequent sale of the Shares underlying the RSU unless
such sale or offer in Singapore is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the SFA (Chapter
289, 2006 Ed.).

Director Notification Obligation

If the Associate is a director, associate director or shadow director of a
Singapore Subsidiary or Designated Associate Company, the Associate is subject
to certain notification requirements under the Singapore Companies Act. Among
these requirements is an obligation to notify the Singaporean Subsidiary or
Designated Associate Company in writing when the Associate receives an interest
(e.g., RSUs, Shares) in the Company or any related companies. Please contact the
Company to obtain a copy of the notification form. In addition, the Associate
must notify the Singapore Subsidiary or Designated Associate Company when the
Associate sells any Shares (including when the Associate sells the Shares
acquired under the Plan). These notifications must be made within two days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Associate’s interests in the
Company or any related company within two days of becoming a director.

Insider Trading Information

The Associate should be aware of the Singapore insider trading rules, which may
impact the acquisition or disposal of Shares or rights to Shares under the Plan.
Under the Singapore insider-trading rules, the Associate is prohibited from
selling Shares when he or she is in possession of information concerning the
Company, which is not generally available and which the Associate knows or
should know will have a material effect on the price of Shares once such
information is generally available.

SOUTH AFRICA

Term and Conditions

Tax Reporting Information

By accepting the RSUs, the Associate agrees to notify his or her Employer of the
amount of income realized at vesting of the RSUs. If the Associate fails to
advise his or her Employer of the income at vesting, he or she may be liable for
a fine. The Associate will be responsible for paying any difference between the
actual tax liability and the amount withheld.

Notifications

Exchange Control Information

The Associate should consult his or her personal advisor to ensure compliance
with applicable exchange control regulations in South Africa, as such
regulations are subject to frequent change. The Associate is responsible for
ensuring compliance with all exchange control laws in South Africa.

 

32



--------------------------------------------------------------------------------

SPAIN

Terms and Conditions

Nature of Grant

This provision supplements Sections 2.2 and 4.1 of the Agreement:

In accepting the RSUs, the Associate acknowledges that he or she consents to
participation in the Plan and has received a copy of the Plan.

The Associate understands and agrees that, as a condition of the grant of the
RSUs, except as provided for in Section 3.1 of the Agreement, the Associate’s
Termination of Service for any reason (including for the reasons listed below)
will automatically result in the forfeiture the RSUs and loss of the Shares that
may have been granted to the Associate and that have not vested on the
Termination Date.

In particular, the Associate understands and agrees that the RSUs will be
forfeited without entitlement to the underlying Shares or to any amount as
indemnification in the event of a the Associate’s Termination of Service prior
to vesting by reason of, including, but not limited to: resignation, retirement,
disciplinary dismissal adjudged to be with cause, disciplinary dismissal
adjudged or recognized to be without cause, individual or collective layoff on
objective grounds, whether adjudged to be with cause or adjudged or recognized
to be without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer, and under Article 10.3 of Royal Decree 1382/1985.

Furthermore, the Associate understands that the Company has unilaterally,
gratuitously and discretionally decided to grant the RSUs under the Plan to
individuals who may be employees of the Willis Group or a Designated Associate
Company. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company, its Subsidiaries or a Designated Associate Company
on an ongoing basis. Consequently, the Associate understands that the RSUs are
granted on the assumption and condition that the RSUs and the Shares underlying
the RSUs shall not become a part of any employment or service contract (either
with the Company, the Employer or any Subsidiary or Designated Associate
Company) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Associate understands that the RSUs would not be granted to the
Associate but for the assumptions and conditions referred to above; thus, the
Associate acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any RSU Award granted to the Associate shall be null and void.

Notifications

Securities Law Information

The RSUs described in the Agreement and this Schedule A do not qualify under
Spanish regulations as securities. No “offer of securities to the public”, as
defined under Spanish law, has taken place or will take place in the Spanish
territory in connection with the grant of the RSUs. The Agreement (including
this Schedule A) has not been nor will it be registered with the Comisión
Nacional del Mercado de Valores, and does not constitute a public offering
prospectus.

 

33



--------------------------------------------------------------------------------

Exchange Control Information

The Associate must declare the acquisition of Shares under the Plan, for
statistical purposes, to the Spanish Dirección General de Comercio e Inversiones
(the “DGCI”), the Bureau for Commerce and Investments, which is a department of
the Ministry of Economy and Competiveness. The Associate must declare the
ownership of any Shares to the DGCI each January while the Shares are owned.

When receiving foreign currency payments derived from the ownership of Shares
(i.e., dividends or sale proceeds), the Associate must inform the financial
institution receiving the payment of the basis upon which such payment is made
if the payment exceeds €50,000. The Associate will need to provide the
institution with the following information: (i) the Associate’s name, address,
and tax identification number; (ii) the name and corporate domicile of the
Company; (iii) the amount of the payment; the currency used; (iv) the country of
origin; (v) the reasons for the payment; and (vi) further information that may
be required.

SWEDEN

There are no country-specific provisions.

SWITZERLAND

Notifications

Securities Law Information

The RSU Award is considered a private offering in Switzerland; therefore, it is
not subject to registration.

UNITED KINGDOM

Terms and Conditions

RSU Payment

This provision supplements Section 2.2 of the Agreement:

The RSUs do not provide any right for the Associate to receive a cash payment
and the RSUs will be settled in Shares only.

Tax Withholding Obligations

The following provisions supplement Section 2.5 of the Agreement:

The Associate agrees that if he or she does not pay or the Employer or the
Company does not withhold from the Associate the full amount of Tax-Related
Items that the Associate owes at vesting, or the release or assignment of the
RSUs for consideration, or the receipt of any other benefit in connection with
the RSUs (the “Taxable Event”), within 90 days after the Taxable Event or such
other period specified in section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount that should have been withheld shall
constitute a loan owed

 

34



--------------------------------------------------------------------------------

by the Associate to the Employer, effective 90 days after the Taxable Event. The
Associate agrees that the loan will bear interest at the official rate of HM
Revenue & Customs (“HMRC”) and will be immediately due and repayable by the
Associate, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
the Associate by the Employer, by withholding in Shares issued at vesting or
from the cash proceeds from the sale of Shares or by demanding cash or a check
from the Associate. The Associate also authorizes the Company to delay the
issuance of any Shares unless and until the loan is repaid in full. The
Associate acknowledges that the Company or the Employer may recover any such
additional income tax and NICs (including Employer NICs) at any time thereafter
by any of the means referred to in Section 2.5 of the Agreement, although the
Associate acknowledges that the Associate ultimately will be responsible for
reporting any income tax or National Insurance Contributions (“NICs”) due on
this additional benefit directly to HMRC under the self-assessment regime.

Notwithstanding the foregoing, the Associate understands and agrees that if he
or she is an officer or Director (as within the meaning of Section 13(k) of the
Exchange Act), the Associate will not be eligible for such a loan to cover the
income tax. In the event that the Associate is a Director or executive officer
and the income tax is not collected from or paid by him or her by the Due Date,
the Associate understands that the amount of any uncollected Tax-Related Items
will constitute a benefit to him on which additional income tax and NICs
(including Employer NICs) will be payable. The Associate understands and agrees
that he will be responsible for reporting and paying any income tax and NICs due
on this additional benefit directly to HMRC under the self-assessment regime.

Joint Election

If the Associate is a U.K. tax resident, the Company may require the Associate
to accept any liability for any employer National Insurance contributions
(“Employer NICs”) which may be payable by the Employer in connection with the
vesting, assignment, release or cancellation of any RSUs. The Employer NICs may
be collected by the Company or the Employer using any of the methods described
in Section 2.5 of the Agreement. Without prejudice to the foregoing, the
Associate agrees to execute or accept the terms of a joint election with the
Company and/or the Employer (“Election”), the form of such Election being
formally approved by HMRC, and any other consent or elections required to
accomplish the transfer of the Employer NICs to the Associate. The Associate
further agrees to execute or accept the terms of such other joint elections as
may be required between the Associate and any successor to the Company and/or
the Employer. If the Associate does not make an Election prior to the vesting of
the RSUs or if approval to the Election is withdrawn by HMRC and a new Election
is not entered into, without any liability to the Company, the Employer or any
Subsidiary or Designated Associate Company, the RSUs shall become null and void
without any liability to the Company and/or the Employer and will not vest.

UNITED STATES OF AMERICA

Notifications

Exchange Control Information

Under the Foreign Account Tax Compliance Act (“FATCA”), United States taxpayers
who hold Shares or rights to acquire Shares (i.e., RSUs) may be required to
report certain information

 

35



--------------------------------------------------------------------------------

related to their holdings to the extent the aggregate value of the RSUs/Shares
exceeds certain thresholds (depending on the Associate’s filing status) with the
Associate’s annual tax return. The Associate is advised to consult with his or
her personal tax or legal advisor regarding any FATCA reporting requirements
with respect to the RSUs or any Shares acquired under the Plan.

In addition, United States persons who have signature or other authority over,
or a financial interest in, bank, securities or other financial accounts outside
of the United States (including a non-U.S. brokerage account holding the Shares
or proceeds from the sale of Shares) must file a Foreign Bank and Financial
Accounts Report (“FBAR”) with the United States Internal Revenue Service each
calendar year in which the aggregate value of the accounts exceeds $10,000. The
FBAR must be on file by June 30 of each calendar year for accounts held in the
previous year which exceed the aggregate value.

 

36



--------------------------------------------------------------------------------

SCHEDULE B

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS

FOR EMPLOYEES IN THE UNITED STATES

This Agreement of Restrictive Covenants and Other Obligations for Employees in
the United States (the “RCA”) is entered into by and between Willis Group
Holdings Public Limited Company (the Company) and the participant (the
“Participant”) to be effective as of the date the Participant signs or
electronically accepts this RCA.

RECITALS

Whereas, Participant is employed by a Subsidiary of the Company;

Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based share options, time-based share options, performance-based
restricted share units (“RSUs”) or time-based RSUs under the Company’s 2012
Equity Incentive Plan (the “Plan”) and/or performance or time-based cash awards
(“Cash Awards” and collectively with time-based or performance-based share
options and time-based or performance-based RSUs under the Plan, “Awards”);

Whereas, any share option or RSU Award is subject to the terms and conditions of
the Plan, the applicable award agreement (including any country specific terms
thereto), and this RCA and in consideration of the applicable share option
and/or RSU Award, the Participant shall enter into and acknowledge his or her
agreement to the terms and conditions of the Plan, the award agreement and this
RCA;

Whereas, the Cash Awards are subject to the applicable award agreement
(including any country specific terms thereto) and any other terms and
conditions the Company may impose, including the requirement to enter into this
RCA in order to be eligible to receive a Cash Award;

Whereas, any Award granted to the Participant is subject to the terms and
conditions of the Plan and/or the award agreement applicable to the
Participant’s Award (including any country specific terms thereto), and this RCA
and in consideration of the Award, the Participant shall enter into and
acknowledge his or her agreement to the terms and conditions of the Plan, the
award agreement and this RCA;

Whereas, the Participant acknowledges and agrees that he or she desires to
receive the Award and understands and agrees any Award is subject to the terms
and conditions set forth in the Plan, the applicable award agreement and this
RCA.

 

37



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Award, the
receipt and sufficiency of which is hereby acknowledged in this recital and
within Section 6.4 below, the Parties hereto agree, with the intent to be bound,
as follows:

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS

FOR EMPLOYEES IN THE UNITED STATES

Section 1— Recitals

The Recitals set forth above are an integral part of this RCA, and are
incorporated herein by reference.

Section 2—Definitions

 

  2.1 “Award” shall have the meaning as set forth in the recitals.

 

  2.2 “Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.

 

  2.3 “Competitor” shall mean any business principally engaged in insurance
brokerage, reinsurance brokerage, surety brokerage, bond brokerage, insurance
agency, underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging.

 

  2.4 “Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Restricted Group.
Confidential Information includes, but is not limited to, the following
information: identities of Relevant Clients and Relevant Prospects; identities
of companies from which any Subsidiary obtains insurance coverage for Relevant
Clients and Relevant Prospects; policy terms, conditions, rates and expiration
dates pertaining to Relevant Clients and Relevant Prospects; risk
characteristics of Relevant Clients and Relevant Prospects; and non-public
information of the Restricted Group concerning insurance markets for particular
risks. Confidential Information shall not include information that is within
public domain, provided that Participant was not responsible, directly or
indirectly, for such information entering the public domain without the
Restricted Group’s consent.

 

  2.5 “Directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of or in concert with any other person,
firm or company (whether as principal, partner, manager, employee, contractor,
director, consultant, investor or similar capacity) or otherwise.

 

  2.5 “Employer” shall mean the Subsidiary that employs the Participant. If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.

 

  2.6 “Employment Agreement” shall mean the contractual terms and conditions
which govern the employment of the Participant by Employer.

 

38



--------------------------------------------------------------------------------

  2.8 “Key Personnel” shall mean any person who is at the date the Participant
ceases to be an employee of Employer or was (i) at any time during the period of
twelve (12) months prior to that date employed by the Restricted Group, (ii) an
employee with whom Participant had dealings, and (iii) employed by or engaged in
the Business in a managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.

 

  2.9 “Plan” shall have the meaning set forth in the recitals.

 

  2.10 “Relevant Area” shall mean the counties, parishes, districts,
municipalities, cities, metropolitan regions, localities and similar geographic
and political subdivisions, within and outside of the United States of America,
in which the Employer, the Company or any of its Subsidiaries has carried on
Business in which the Participant has been involved or concerned or working on
at any time during the period of twelve (12) months prior to the date on which
the Participant ceases to be an employed by Employer

 

  2.11 “Relevant Client” shall mean any person, firm or company who or which at
any time during the period of twelve (12) months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Employer, the Company or any of its Subsidiaries or was in the habit and/or
practice of dealing under contract with the Employer, the Company or any of its
Subsidiaries and with whom or which the Participant had dealings related to the
Business) or for whose relationship with the Employer, the Company or any of its
Subsidiaries the Participant had responsibility at any time during the said
period.

 

  2.12 “Relevant Period” shall mean the period of twenty four (24) months
following the date on which the Participant ceases to be employed by Employer.

 

  2.13 “Relevant Prospect” shall mean any person, firm or company who or which
at any time during the period of six (6) months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Employer, the Company or any of its Subsidiaries with whom or with which
the Participant had dealings related to the Business (other than in a minimal
and non-material way).

 

  2.14 “Restricted Group” shall mean the Company and its Subsidiaries, including
the Employer, as in existence during the Participant’s employment with Employer
and as of the date such employment ceases.

 

  2.15 “Subsidiary” shall mean a direct and/or indirect subsidiary of the
Company as well as any associate company which is designated by the Company as
being eligible for participation in the Plan.

Section 3—Non-Solicit and Other Obligations

 

  3.1

The Participant acknowledges that by virtue of his or her management position
and as an employee of Employer, the Participant has acquired and will acquire
knowledge of Confidential Information of the Restricted Group and their
Business. The Participant further acknowledges that the Confidential Information
which the Restricted Group has

 

39



--------------------------------------------------------------------------------

  provided and will provide to the Participant would give the Participant a
significant advantage if the Participant were to directly or indirectly be
engaged in any Business at a Competitor of the Restricted Group.

 

  3.2 Without the Company’s prior written consent, the Participant shall not
directly or indirectly, at any time during or after the Participant’s employment
with any Employer, disclose any Confidential Information and shall use the
Participant’s best efforts to prevent the taking or disclosure of any
Confidential Information to a Competitor, or otherwise, except as reasonably may
be required to be disclosed by the Participant in the ordinary performance of
his or her duties for Employer or as required by law.

 

  3.3 The Participant shall not, for the Relevant Period, directly or indirectly
for a Competitor or otherwise:

3.3.1 within the Relevant Area, solicit any Relevant Client or Relevant Prospect
for the purposes of any Business which competes or will compete or seeks to
compete with the Restricted Group;

3.3.2 within the Relevant Area, accept, perform services for, or deal with any
Relevant Client or Relevant Prospect for the purposes of any Business which
competes or will compete or seeks to compete with the Restricted Group;

3.3.3 solicit for employment or entice away from the Restricted Group any Key
Personnel; or

3. 3.4 employ or engage or endeavour to employ or engage any Key Personnel.

 

  3.4 To the extent the Participant is a party to an Employment Agreement or
other agreement with the Employer, the Company or any Subsidiary that contains
post-employment covenants and restrictions, those post-employment covenants and
restrictions shall be separate and apart and independent from the covenants and
restrictions set forth in Sections 3.2 and 3.3 herein.

 

  3.5 Participant recognizes and agrees that the payment of damages will not be
an adequate remedy for any breach by Participant of any of the covenants set
forth in Section 3 of this RCA. Participant recognizes that irreparable injury
will result to Company and/or its Subsidiaries in the event of any such breach
and therefore Participant agrees that Company may, in addition to recovering
damages, proceed in equity to enjoin Participant from violating any such
covenant.

 

  3.6 The Participant acknowledges that the provisions of this Section 3 are
fair, reasonable and necessary to protect the goodwill and interests of the
Restricted Group.

Section 4—Governing Law & Jurisdiction

 

  4.1 This RCA shall be governed by and construed in accordance with the laws of
the state of New York, without regard to its conflicts of law principles.

 

40



--------------------------------------------------------------------------------

  4.2 Any suit, action or proceeding arising out of or relating to this RCA
shall only be brought in the State and Federal Courts located in the County of
New York, State of New York and the Parties hereto irrevocably and
unconditionally submit accordingly to the exclusive jurisdiction of such courts
for the purpose of any such suit, action or proceeding. The Participant hereby
irrevocably and unconditionally waives any objections he or she may now have or
hereafter have to the laying of the venue of any suit, action or proceeding
arising out of or relating to this RCA in the foregoing courts. The Participant
further acknowledges that for purposes of N.Y.C.P.L.R. 327(b) and N.Y. G.O.L.
Section 5-1402, the value of the Plan is in excess of One Million Dollars
($1,000,000) and the Participant hereby further irrevocably and unconditionally
waives any claim that any such suit, action or proceeding brought in the
foregoing courts has been brought in an inconvenient forum.

Section 5—Consideration, Severability, Beneficiaries & Effect on other
agreements

 

  5.1 The Parties acknowledge that the provisions of this RCA are severable. If
any part or provision of this RCA shall be determined by any court or tribunal
to be invalid, then such partial invalidity shall not cause the remainder of
this RCA to be or become invalid. If any provision hereof is held unenforceable
on the basis that it exceeds what is reasonable for the protection of the
goodwill and interests of the Restricted Group, but would be valid if part of
the wording were modified or deleted, as permitted by applicable law, then such
restriction or obligation shall apply with such deletions or modifications as
may be necessary to make it enforceable.

 

  5.2 The Participant acknowledges that he or she remains bound by any
Employment Agreement or any other agreement currently in effect by and between
the Participant, on the one hand, and the Employer, the Company or any
Subsidiary, on the other hand, including but not limited to any post-employment
covenants and restrictions, and this RCA shall be in addition to, and not in
place of any such agreements.

 

  5.3 Nothing contained in this RCA constitutes a promise or agreement to employ
the Participant for a guaranteed term or otherwise modify the terms and
conditions of the Participant’s employment with the Employer.

Section 6—Miscellaneous

 

  6.1 This RCA, and the provisions hereof, may not be modified, amended,
terminated, or limited in any fashion except by written agreement signed by both
parties hereto, which specifically states that it is modifying, amending or
terminating this RCA.

 

  6.2 The rights and remedies of the Restricted Group under this RCA shall inure
to the benefit of any and all of its/their successors, assigns, parent
companies, sister companies, subsidiaries and other affiliated corporations, and
the successors and assigns of each of them.

 

  6.3 The waiver by either party of any breach of this RCA shall not operate or
be construed as a waiver of that party’s rights on any subsequent breach.

 

41



--------------------------------------------------------------------------------

  6.4 The Participant acknowledges that the Award constitutes adequate
consideration to support the covenants and promises made by the Participant
within this RCA regardless of whether such Award is ultimately beneficial to
Participant.

 

  6.5 The Participant acknowledges and agrees that the Participant shall be
obliged to draw the provisions of Section 3 of this RCA to the attention of any
third party who may, at any time before or after the termination of the
Participant’s employment with Employer, offer to employ or engage him or her and
for or with whom Participant intends to work within the Relevant Period.

 

  6.6 The various section headings contained in this RCA are for the purpose of
convenience only and are not intended to define or limit the contents of such
sections.

 

  6.7 This RCA may be executed in one or more counterparts, each of which shall
constitute an original and all of which taken together shall constitute one and
the same document. This RCA will be binding, notwithstanding that either party’s
signature is displayed only on a facsimile or electronic copy of the signature
page.

 

  6.8. Any provisions which by their nature survive termination of this RCA,
including the obligations set forth in Sections 3 and 4, shall survive
termination of this RCA.

 

  6.9. This RCA has been executed on behalf of the Company electronically and
the Participant accepts the electronic signature of the Company.

By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant’s online account with the Company’s
designated broker/stock plan administrator, the Participant and the Company have
agreed to the terms and conditions of this RCA in connection with the
Participant’s Award.

Signed for and on behalf of

Willis Group Holdings Public Limited Company by:

 

 

Name: Adam Rosman Title: Group General Counsel

Participant:

 

Signature:

  

 

  

Print Name:

  

 

  

 

42



--------------------------------------------------------------------------------

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS

FOR EMPLOYEES OUTSIDE OF THE UNITED STATES

This Agreement of Restrictive Covenants and Other Obligations for Employees
Outside of the United States (the “Non-U.S. RCA”) is entered into by and between
Willis Group Holdings Public Limited Company (the “Company”) and the participant
(the “Participant”) to be effective as of the date the Participant signs or
electronically accepts this RCA.

RECITALS

Whereas, Participant is employed by a subsidiary of the Company;

Whereas, subject to approval by the Committee or the Company’s Share Award
Committee, the Participant has been designated to receive a grant of
performance-based share options, time-based share options, performance-based
restricted share units (“RSUs”) or time-based RSUs under the Company’s 2012
Equity Incentive Plan (the “Plan”) and/or performance or time-based cash awards
(“Cash Awards” and collectively with time-based or performance-based share
options and time-based or performance-based RSUs under the Plan, “Awards”);

Whereas, any share option or RSU Award is subject to the terms and conditions of
the Plan, the applicable award agreement (including any country-specific terms
thereto), and this Non-U.S. RCA and in consideration of the applicable share
option and/or RSU Award, the Participant shall enter into and acknowledge his or
her agreement to the terms and conditions of the Plan, the award agreement and
this non-U.S. RCA;

Whereas, the Cash Awards are subject to the applicable award agreement
(including any country-specific terms thereto) and any other terms and
conditions the Company may impose, including the requirement to enter into this
Non-U.S. RCA in order to be eligible to receive a Cash Award;

Whereas, Participant acknowledges and agrees that he or she desires to receive
the (i) Award and understands and agrees such Award is subject to the terms and
conditions set forth in the Plan, the award agreement and this Non-U.S. RCA and
(ii) Cash Awards and understands and agrees that such Cash Awards are subject
to, among other things, the award agreement, this Non-U.S. RCA and such other
written agreements and documentation as the Company or the Employer may require;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other valuable consideration, in particular the Awards, the
sufficiency of which is acknowledged in this recital and within Section 5.4
below, the parties hereby agree as follows:

AGREEMENT OF RESTRICTIVE COVENANTS AND OTHER OBLIGATIONS

FOR EMPLOYEES OUTSIDE OF THE UNITED STATES

Section 1—Recitals

The Recitals set forth above are an integral part of this Non-U.S. RCA, and are
incorporated herein by reference.

 

43



--------------------------------------------------------------------------------

Section 2—Definitions

 

  2.1 “Award” shall have the meaning as set forth in the recitals.

 

  2.2 “Business” shall mean insurance brokerage, reinsurance brokerage, surety
brokerage, bond brokerage, insurance agency, underwriting agency, managing
general agency, risk management, claims administration, self-insurance, risk
management consulting or other business performed by the Restricted Group.

 

  2.3 “Competitor” shall mean any business principally engaged in insurance
brokerage, reinsurance brokerage, surety brokerage, bond brokerage, insurance
agency, underwriting agency, managing general agency, risk management, claims
administration, self-insurance, risk management consulting or other business
which is either performed by the Restricted Group or is a business in which the
Restricted Group has taken steps toward engaging. It is further provided that
Competitor includes, but is not limited to, the following businesses and their
respective subsidiaries and/or other affiliates: Aon Corporation, Arthur J
Gallagher & Co and Marsh Incorporated.

 

  2.4 “Confidential Information” shall mean all trade secrets and non-public
information concerning the financial data, strategic business plans, and other
non-public, proprietary, and confidential information of the Company or any of
its Subsidiaries.

 

  2.4 “directly or indirectly” shall mean the Participant acting either alone or
jointly with or on behalf of or by means of any other person, firm or company
(whether as principal, partner, manager, employee, contractor, director,
consultant, investor or similar capacity).

 

  2.5 “Employer” shall mean the Subsidiary that employs the Participant. If the
Company ever becomes an employer of the Participant, then the term Employer
shall refer to the Company.

 

  2.6 “Employment Agreement” shall mean the contractual terms and conditions
which govern the employment of the Participant by Employer.

 

  2.7 “Garden Leave” shall mean any period during any notice period where
Employer requires the Participant to remain available to respond to questions
and requests from the Employer, but not to enter into the office(s) of the
Restricted Group without the prior written consent of Employer.

 

  2.8 “Key Personnel” shall mean any person who is at the date the Participant
ceases to be an employee of Employer or was at any time during the period of
twelve months prior to that date employed by the Restricted Group and who was an
employee with whom the Participant had dealings other than in a minimal and
non-material way and who was employed by or engaged in the Business in an
executive or senior managerial capacity, or was an employee with insurance,
reinsurance or other technical expertise.

 

  2.9 “Plan” shall have the meaning set forth in the recitals.

 

44



--------------------------------------------------------------------------------

  2.10 “Relevant Area” shall mean: such country or countries in which the
Participant has carried on Business on behalf of the Company or any of its
Subsidiaries in which the Participant has been involved or concerned or worked
on other than in a minimal and non-material way at any time during the period of
12 months prior to the date on which the Participant ceases to be employed by
Employer.

 

  2.12 “Relevant Client” shall mean any person, firm or company who or which at
any time during the period of twelve months prior to the date on which the
Participant ceases to be employed by Employer is or was a client or customer of
the Company or any of its Subsidiaries or was in the habit and/or practice of
dealing under contract with the Company or any of its Subsidiaries and with whom
or which the Participant had dealings related to the Business (other than in a
minimal and non-material way) or for whose relationship with the Company or any
of its Subsidiaries the Participant had responsibility at any time during the
said period.

 

  2.13 “Relevant Period” shall mean the period of twelve months following the
date on which the Participant ceases to be employed by Employer reduced by the
length of any period of Garden Leave (if applicable) observed by the Participant
at the instruction of Employer.

 

  2.14 “Relevant Prospect” shall mean any person, firm or company who or which
at any time during the period of twelve months prior to the date on which the
Participant ceases to be employed by Employer was an active prospective client
of the Company or any of its Subsidiaries with whom or with which the
Participant had dealings related to the Business (other than in a minimal and
non-material way).

 

  2.15 “Restricted Group” shall mean the Company and its Subsidiaries, as in
existence during the Participant’s employment with Employer and as of the date
such employment ceases.

 

  2.16 “Subsidiary” shall mean a direct and/or indirect subsidiary of the
Company as well as any associate company which is designated by the Company as
being eligible for participation in the Plan.

Section 3—Non-Solicit and Other Obligations

 

  3.1 The Participant acknowledges that by virtue of his or her senior
management position and as an employee of Employer, the Participant has acquired
and will acquire knowledge of Confidential Information of the Restricted Group
and their Business. The Participant further acknowledges that the Confidential
Information which the Restricted Group has provided and will provide to the
Participant would give the Participant a significant advantage if the
Participant were to directly or indirectly be engaged in any Business at a
Competitor of the Restricted Group.

 

  3.3 Without the Company’s prior written consent, the Participant shall not
directly or indirectly, at any time during or after the Participant’s employment
with any Employer, disclose any Confidential Information and shall use the
Participant’s best efforts to prevent the taking or disclosure of any
Confidential Information, except as reasonably may be required to be disclosed
by the Participant in the ordinary performance of his or her duties for Employer
or as required by law.

 

45



--------------------------------------------------------------------------------

  3.4 The Participant shall provide a minimum of three months notice or such
notice contained in the Participant’s Employment Agreement, whichever is the
longer, in the event of his or her resignation from employment with Employer.
The Participant shall provide a written resignation letter to Employer prior to
the commencement of any such notice period. To the extent allowed by applicable
law, the Participant may be placed on Garden Leave for all or any portion of any
notice period. During the notice period, whether or not the Participant is on
Garden Leave, the Participant shall remain an employee of Employer and shall
continue to receive the Participant’s full salary and benefits.

 

  3.4 The Company or Employer shall have the discretion to apply a shorter
period than the three-month period set forth in 3.3.

 

  3.5 The Participant shall not, for the Relevant Period, directly or
indirectly:

3.5.1 within the Relevant Area, solicit any Relevant Client or Relevant Prospect
for the purposes of any Business which competes or will compete or seeks to
compete with the Restricted Group;

3.5.2 within the Relevant Area, accept, perform services for, or deal with any
Relevant Client or Relevant Prospect for the purposes of any Business which
competes or will compete or seeks to compete with the Restricted Group;

3.5.3 solicit for employment or entice away from the Restricted Group any Key
Personnel; or

3.5.4 employ or engage or endeavour to employ or engage any Key Personnel.

 

  3.6 To the extent the Participant is a party to an Employment Agreement or
other agreement with the Restricted Group that contains post-employment
restrictions, those post-employment restrictions shall run concurrently with the
post-employment restrictions contained in this Section 3.

 

  3.7 The Participant acknowledges that the provisions of this Section 3 are
fair, reasonable and necessary to protect the goodwill and interests of the
Restricted Group.

Section 4—Governing Law & Jurisdiction

 

  4.1 This Non-U.S. RCA shall be governed by and construed in accordance with
the laws of the jurisdiction in which Participant is employed by Employer,
without regard to its conflict of laws.

 

  4.2 The courts of the jurisdiction in which the Participant is employed by
Employer shall have jurisdiction to hear any suit, action or proceeding and to
settle any disputes which may arise out of or in connection with this Non-U.S.
RCA and for such purposes the parties hereto irrevocably submit to the
jurisdiction of such courts.

 

46



--------------------------------------------------------------------------------

Section 5—Consideration, Severability, Beneficiaries & Effect on other
agreements

 

  5.1 The Participant acknowledges that the covenants and undertakings he or she
has made herein, including those made in Section 3, are being given for the
benefit of the Restricted Group, including Employer, and may be enforced by the
Company and/or by its Subsidiaries, including for avoidance of doubt, Employer,
on behalf of all or any of them and that such Subsidiaries are intended
beneficiaries of this Non-U.S. RCA.

 

  5.2 The parties acknowledge that the provisions of this Non-U.S. RCA are
severable. If any part or provision of this Non-U.S. RCA shall be determined by
any court or tribunal to be invalid, then such partial invalidity shall not
cause the remainder of this Non-U.S. RCA to be or become invalid. If any
provision hereof is held unenforceable on the basis that it exceeds what is
reasonable for the protection of the goodwill and interests of the Restricted
Group, but would be valid if part of the wording were modified or deleted, as
permitted by applicable law, then such restriction or obligation shall apply
with such deletions or modifications as may be necessary to make it enforceable.

 

  5.3 The Participant acknowledges that he or she remains bound by any
Employment Agreement or any other agreement entered into by the Participant with
the Restricted Group and this Non-U.S. RCA shall be in addition to, and not in
place of any such agreements. The Participant further acknowledges that in the
event of any breach by the Participant of any provision contained in such
agreements or this Non-U.S. RCA, the Company and/or any Subsidiary, including
for avoidance of doubt Employer, may, in their discretion, enforce any term and
condition of those agreements and/or this Non-U.S. RCA.

 

  5.4 The Participant acknowledges that any Awards, separately and/or together,
constitute adequate consideration to support the covenants and promises made by
the Participant within this Non-U.S. RCA.

Section 6—Miscellaneous

 

  6.1 This Non-U.S. RCA may not be modified except by written agreement signed
by both parties hereto.

 

  6.2 The rights of the Restricted Group under this Non-U.S. RCA shall inure to
the benefit of any and all of its/their successors, assigns, parent companies,
sister companies, subsidiaries and other affiliated corporations.

 

  6.3 The waiver by either party of any breach of this Non-U.S. RCA shall not
operate or be construed as a waiver of that party’s rights on any subsequent
breach.

 

  6.4

The Participant acknowledges and agrees that the Participant shall be obliged to
draw the provisions of Section 3 to the attention of any third party who may, at
any time

 

47



--------------------------------------------------------------------------------

  before or after the termination of the Participant’s employment with Employer,
offer to employ or engage him and for or with whom the Participant intends to
work within the Relevant Period.

 

  6.5 The various section headings contained in this Non-U.S. RCA are for the
purpose of convenience only and are not intended to define or limit the contents
of such sections.

 

  6.6 This Non-U.S. RCA may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one and the same document. This Non-U.S. RCA will be binding,
notwithstanding that either party’s signature is displayed only on a facsimile
copy of the signature page.

 

  6.7. Any provisions which by their nature survive termination of this Non-U.S.
RCA, including the obligations set forth in Sections 3 and 4 shall survive
termination of this Non-U.S. RCA.

By the Participant’s execution or electronic acceptance of this RCA in the
manner specified in the Participant’s online account with the Company’s
designated broker/stock plan administrator, the Participant and the Company have
agreed to the terms and conditions of this RCA in connection with the
Participant’s Award.

Signed for and on behalf of

Willis Group Holdings Public Limited Company by:

 

 

Name: Adam Rosman Title: Group General Counsel

Participant:

 

Signature:

 

 

 

Print Name:

 

 

 

 

48



--------------------------------------------------------------------------------

SCHEDULE C

WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY

2012 EQUITY INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED SHARE UNIT AWARD AGREEMENT

PERFORMANCE TARGETS

Performance Period: January 1, 2012—December 31, 2012

Earned Date: Publication of Company’s Annual Financial Results

Target 1: Adjusted Operating Margin (“OM”) Target [    ]%

Percentage of PRSU Shares Subject to Target 1: 50%

 

Performance Scale:*

   Below 90%      90-95%         95-100%         100% or above      

 

(OM of below

[    ]%)

  

 

 

 

 

 

(OM of

[    ]%-

[    ]%)

 

  

  

  

    


 

 

(OM of


[    ]%-

[    ]%)

  


  

  

  

Percentage of Earned Performance Shares:

   0%      80-90%         90-100%         100%   

Target 2: Adjusted Earnings Per Share (“EPS”) Target $[    ]

Percentage of PRSU Shares Subject to Target 2: 50%

 

Performance Scale:*

   Below 90%    90-95%    95-100%    100% or above   

 

(EPS of below

$[        ])

  

 

(EPS of

$[        ]-

$[        ])

   (EPS of


$[        ]-

$[        ])

  

Percentage of Earned Performance Shares:

   0%    80-90%    90-100%    100%

 

* Attainment level between Performance Objectives is subject to interpolation.

 

49